                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

                                                          *
ADRIA C.,                                                 *
                                                          *
          Plaintiff,                                      *
                                                          *
v.                                                        *         Civil Case No. SAG-19-785 (lead case)
                                                          *                        SAG-19-1150
COMMISSIONER, SOCIAL SECURITY                             *
ADMINISTRATION,                                           *
                                                          *
          Defendant.                                      *
                                                          *
     *        *        *       *        *        *        *        *        *         *        *        *       *

                                       MEMORANDUM OPINION

          On March 14, 2019, Plaintiff Adria C., who proceeds pro se, petitioned this Court to

review the Social Security Administration’s (“SSA’s”) 2014 decision to award her disability

benefits.1     ECF 1.      The SSA filed a Motion to Dismiss for lack of subject matter jurisdiction

pursuant to Federal Rules of Civil Procedure 12(b)(1), on the grounds that Plaintiff did not

exhaust her administrative remedies prior to filing her complaint, and 12(b)(6), on the grounds

that Plaintiff did not state a claim upon which relief can be granted. ECF 25.2 Plaintiff opposed

the motion. ECF 27. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For

the reasons explained below, I will grant the SSA’s Motion to Dismiss.

     I.       FACTS

          The following facts are derived from Plaintiff’s Complaints and their attachments, and

the allegations are assumed true for the purposes of this motion.                         Plaintiff received a fully


1 Plaintiff first brought her claim against the SSA to the Circuit Court of Baltimore County in 2018; it was removed
to the United States District Court. See 19-cv-1150-SA G ECF 1 (consolidated case).

2 The SSA’s previous motion to dismiss , filed June 27, 2019, ECF 19, was denied without prejudice because it
lacked affidavits or other evidentiary support, ECF 24.
favorable decision of disability from the Social Security Administration on December 8, 2014.

ECF 1-4.        Plaintiff’s application for benefits stated an onset date of June 1, 2012. ECF 1-3.

Plaintiff sustained an injury to her meniscus at work in 2010. ECF 1-2 ¶ 1. Plaintiff underwent

surgery and continued having difficulties with her meniscus after surgery.            Id.   Plaintiff saw

several doctors after having surgery, but none identified the cause of, or solution for, the injury.

Id. ¶ 2. These doctors were paid through Medicaid. Id. The SSA sent Plaintiff’s application to

the Cochran firm for legal representation in her disability case. Id. ¶ 5.

            Plaintiff contacted her Senators’ offices, her Congressman’s office, the Maryland Board

of Physicians, and other entities to inform them that she was intentionally put on disability

“because doctors did not identify [her] injury and SSA [chose] lawyers to misrepresent [her].”

Id. ¶ 10.       The Cochran firm received Plaintiff’s signed retainer in 2013.       Id. ¶ 12. Plaintiff

alleges in her Complaint that the Cochran firm knew or should have known that hers was a

medical malpractice case, and not a disability case.         Id.   Plaintiff additionally alleges that she

would have had her injury fixed had she been able to proceed with a medical malpractice case.

Id.     Plaintiff further alleges that she is not disabled, and that the SSA, and the doctors and

lawyers involved, committed illegal, fraudulent, and criminal acts in forcing her to receive

disability benefits. See id. ¶¶ 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13.

      II.      STANDARD OF REVIEW

            Federal Rule of Civil Procedure 12(b)(1) governs motions to dismiss for lack of subject

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). While the plaintiff bears the burden of proving that

a court has jurisdiction over the claim or controversy at issue, a Rule 12(b)(1) motion should be

granted “only if the material jurisdictional facts are not in dispute and the moving party is

entitled to prevail as a matter of law.” Ferdinand-Davenport v. Children’s Guild, 742 F. Supp.



                                                     2
2d 772, 777 (D. Md. 2010) (quoting Evans v. B.F. Perkins Co., a Div. of Standex Int’l Corp., 166

F.3d 642, 647 (4th Cir. 1999)). In a motion to dismiss for lack of subject matter jurisdiction, the

pleadings should be regarded as “mere evidence on the issue,” and courts may “consider

evidence outside the pleadings without converting the proceeding to one for summary

judgment.” Evans, 166 F.3d at 647 (quoting Richmond, Fredericksburg & Potomac R.R. v.

Unites States, 945 F.2d 765, 768 (4th Cir. 1991)).

         A plaintiff carries the burden of establishing subject matter jurisdiction.   See Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (citing Thomson v. Gaskill, 315 U.S. 442, 446

(1942); Goldsmith v. Mayor of Balt., 845 F.2d 61, 63-64 (4th Cir. 1988)). However, a pro se

plaintiff’s complaint should not be dismissed “unless it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to relief.” Gordon v.

Leeke, 574 F.2d 1147, 1151 (4th Cir. 1987) (quoting Haines v. Kerner, 404 U.S. 519, 521

(1972)) (quotation and citation omitted).     Pro se filings, “however unskillfully pleaded, must be

liberally construed.” Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994) (citing Vinnedge v.

Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). Where a plaintiff has failed to exhaust administrative

remedies before bringing a claim, the action should be dismissed under Rule 12(b)(1). See

Khoury v. Meserve, 268 F. Supp. 2d 600, 607 (D. Md. 2003), aff’d, 85 F. App’x 960 (4th Cir.

2004).

         Under Rule 12(b)(6), a defendant may test the legal sufficiency of a complaint by way of

a motion to dismiss. In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408

(4th Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion



                                                   3
by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter

of law “to state a claim upon which relief can be granted.”

         Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2).       That rule provides that a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.”           The

purpose of the rule is to provide the defendants with “fair notice” of the claims and the

“grounds” for entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

         To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ . . . .”); see also Willner v. Dimon, 849

F.3d 93, 112 (4th Cir. 2017). While a plaintiff need not include “detailed factual allegations” in

order to satisfy Rule 8(a)(2), the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013).    If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to

satisfy the minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual

matter (taken as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of

those facts is improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at

556 (internal quotation marks omitted).

         In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those

facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d



                                                  4
435, 440 (4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir.

2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v.

Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But, a court is

not required to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S.

265, 286 (1986). “A court decides whether [the pleading] standard is met by separating the legal

conclusions from the factual allegations, assuming the truth of only the factual allegations, and

then determining whether those allegations allow the court to reasonably infer” that the plaintiff

is entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346

(4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

   III.      ANALYSIS

          The SSA first argues that this Court lacks jurisdiction over Plaintiff’s appeal because

Plaintiff failed to exhaust her administrative remedies before filing suit and is not, therefore,

appealing from a final decision of the Commissioner.      ECF 25. The SSA, as an agency of the

United States Government, enjoys immunity from suit absent express waiver.           See F.D.I.C. v.

Meyer, 510 U.S. 471, 475 (1994). The applicable waiver of immunity in this case is found in the

Social Security Act, which provides, in relevant part, that “[a]ny individual, after any final

decision of the Commissioner of Social Security made after a hearing to which he was a party . .

. may obtain a review of such decision by a civil action[.]” 42 U.S.C. § 405(g). Here, Plaintiff

did not seek review by the Appeals Council after the ALJ’s December 8, 2014, decision.

          Social Security regulations provide that a claimant must complete a four-step

administrative review process to obtain a judicially reviewable final decision.        20 C.F.R. §§

404.900(a), 416.1400(a).      First, an individual claiming entitlement to benefits receives an initial

determination.    20 C.F.R. §§ 404.902, 416.1402.          If the claimant is not satisfied with the



                                                  5
determination, the claimant may request the SSA to reconsider the decision.              20 C.F.R. §§

404.907, 416.1407.        After the second step, reconsideration, if the claimant is still not satisfied

with the determination, the claimant may request a hearing before an Administrative Law Judge

(“ALJ”). Id.; 20 C.F.R. §§ 404.929, 416.1429. The claimant must request a hearing within sixty

(60) days after the claimant receives notice of the previous determination or decision, unless the

Commissioner grants a written request for more time.         20 C.F.R. §§ 404.933(b), 416.1433(b).

Finally, if the claimant is not satisfied with the ALJ’s determination at the third step of the

review, the claimant may request review by the Appeals Council (“AC”). 20 C.F.R. §§ 404.967,

416.1467. The AC may deny the request for review and allow the ALJ’s decision to stand as the

final decision of the Commissioner, or it may grant the request for review and issue its own

decision. 20 C.F.R. §§ 404.981, 416.1481. In either event, the claimant may then seek judicial

review of the Commissioner’s final decision by filing an action in federal district court within

sixty (60) days after receiving notice of the AC’s action, unless the Commissioner grants a

written request for more time. 20 C.F.R. §§ 404.981, 404.982, 416.1481, 416.1482; see also §

422.210. If the claimant does not pursue administrative appeal rights, or does not do so within

the time limits set out in the regulations, the administrative determination or decision becomes

binding.     20 C.F.R. §§ 404.905, 404.921, 404.955, 404.981, 416.1405, 416.1421, 416.1455,

416.1481.

           In this case, Plaintiff did not appeal the ALJ’s 2014 decision, so it became binding and is

not judicially reviewable.     Without pursuing the remaining steps of the administrative process,

including review by the AC, Plaintiff has not afforded SSA “an opportunity to correct its own

errors, to afford the parties and the courts the benefit of its experience and expertise and to

compile a record which is adequate for judicial review.” Fitzgerald v. Schweiker, 538 F. Supp.



                                                    6
992, 998 (D. Md. 1982) (quoting Weinberger v. Salfi, 422 U.S. 749, 765 (1975)). Thus, Plaintiff

has not exhausted her available administrative remedies.

       Second, the Commissioner argues that Plaintiff’s Complaint should be dismissed under

Rule 12(b)(6) for failure to state a claim upon which relief can be granted because (1) Plaintiff’s

Complaint is barred by the applicable statute of limitations, and (2) Plaintiff’s allegations of

illegality, fraud, and criminal acts are neither clear nor plausible. ECF 25-1.

       First, under 42 U.S.C. § 405(g), a complaint must be filed within sixty days of the

Commissioner’s final decision. Even if the ALJ’s December 8, 2014, decision were considered

the final decision of the SSA, Plaintiff did not file a complaint for judicial review until March 14,

2019. ECF 25-2 (Dec. ¶ 3).         Plaintiff argues that “the law doesn’t apply to this circumstance”

because if she had committed fraud years ago, she “would have consequences,” and that she only

found out recently that “the Government and the Cochran Firm knowing[ly] committed fraud.”

ECF 27 at 6-7. While the statute of limitations can be tolled when “extraordinary circumstances

beyond plaintiffs’ control [make] it impossible to file the claims on time,” equitable tolling is not

appropriate “where the claimant failed to exercise due diligence in preserving [her] legal rights.”

Chao v. Virginia Dep’t of Transp., 291 F.3d 276, 283 (4th Cir. 2002) (citations removed). Here,

in addition to not having a final reviewable decision of the agency, Plaintiff has not shown facts

or circumstances that justify extension of the sixty-day filing timeline.

       The Commissioner additionally argues that Plaintiff’s allegations of illegality, fraud, and

criminal acts against the SSA are not pleaded with sufficient facts to support the plausibility of

wrongdoing. As presented, Plaintiff’s Complaint “do[es] not permit the court to infer more than

the mere possibility of misconduct.” Twombly, 550 U.S. at 570. For example, Plaintiff alleges

that the SSA committed fraud by making up false injuries “just to get [her] approved for



                                                  7
disability,” ECF 1-2 ¶ 9, wrongfully proceeded with her disability case when the medical

evidence was “proof of medical malpractice and medical negligence,” ECF 27 ¶ 3, and

neglecting to identify or fix her injuries, ECF 27-1 ¶ 1. In her response to the Commissioner’s

explanation of the administrative procedures for a “dissatisfied” claimant, ECF 25-2 ¶ 1

(Declaration), Plaintiff argues that “indicating im [sic] Unsatisfied shows corruption and fraud is

allowed so long as you are the parties committing the fraudulent acts.” ECF 27-1 ¶ 1.

       Plaintiff argues that this case is not about her “being unsatisfied”; rather, it is about

“FRAUD and ILLEGAL actions that SSA utilized to forced [sic] me on disability into

POVERTY for a fixable injury.” Id. (emphasis in original). Plaintiff implies that the SSA owed

her a duty to identify, and fix, Plaintiff’s knee injury.   See, e.g., ECF 31 (“not identifying my

injury is fraud and illegal”); ECF 16 at 1 (Plaintiff’s amended complaint from December 2018:

“Forced on disability fraudulently with injuries I don’t have and not identifying the knee injury I

do have.”). While Plaintiff insists that she is not disabled, see, e.g., ECF 27 at 7 (“I AM NOT

DISABLED”) (emphasis in original), she also argues that her meniscus injury is “only a

disability if it goes unidentified and untreated, Which is what happened.” ECF 27 ¶ 4.

       The Commissioner is correct that, even if Plaintiff’s allegations were pleaded with

sufficient particularity, the Federal Torts Claims Act (“FTCA”) bars such a claim against the

SSA.     “Although the FTCA is the exclusive remedy for tort claims against the federal

government and its agencies, jurisdiction under the FTCA is barred, pursuant to the exclusive

remedy provision of the Social Security Act, for cases arising under the Social Security Act.”

Hronek v. Sec’y, Dep’t of Health & Human Servs., 2003 WL 24026306, *2 (D. Md. July 7,

2003), aff’d, 78 Fed. App’x 232 (4th Cir. 2003).




                                                   8
          Accordingly, due to Plaintiff’s failure to exhaust her administrative remedies, timely file

an appeal, and state a plausible claim for relief, this Court lacks jurisdiction to review her

claims.3 Thus, acknowledging Plaintiff’s frustration and pain, her case must be dismissed.

    IV.      CONCLUSION

          For the foregoing reasons, the SSA’s Motion to Dismiss, ECF 25, is GRANTED,

Plaintiff’s motions, ECF 28, ECF 29, ECF 31, are denied as moot, and the Clerk is directed to

CLOSE this case. A separate order follows.


Dated: October 1, 2019                                                                 /s/
                                                                        Stephanie A. Gallagher
                                                                        United States District Judge




3The Court notes that Plaintiff filed multiple motions in this case: A request for subpoena records to be submitted,
ECF 28, a request for subpoena phone records to be transferred, ECF 29, and a request for an expedited trial by jury,
ECF 31. Because the case must be dismissed, these motions will be deemed as moot.

                                                          9
